DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5-16, 20, 22-23, and 25 are allowed.

Election/Restrictions
Claims 1-3, 5-16, 20, 22-23, and 25 are allowable. Claims 8-16 and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups/Species I-II, as set forth in the Office action mailed on 4/29/21, is hereby withdrawn and claims 8-16 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Sriharsha Vangapaty on 3/14/22.

The application has been amended as follows: 
In the Claims:
In claim 9: The auxiliary device according to claim 8, 

In claim 10 line 3: in the phrase “a well”, the article “a” has been replaced with --the--.

In claim 13: The auxiliary device according to claim 9, 

In claim 14 line 2: in the phrase “the profile”, the article “the” has been replaced with --a--.

In claim 16 line 7: in the phrase “a well”, the article “a” has been replaced with --the--.


A method of protecting a well and a cable when lowering a tool supported by the cable into the well, the method comprising: 
attaching the tool to the cable; 
positioning an auxiliary device on the tool, after it is supported on the cable, to at least partially envelope an upper portion of the tool, 
lowering the tool and auxiliary device into the well, to bring the auxiliary device into contact with the well; 
releasing the tool from the auxiliary device and further lowering the tool into the well, and 
preventing, via a locking pin of an actuating mechanism, displacement of the tool relative to the auxiliary device when the tool is in [[the]]--a-- first configuration and to release the tool and allow displacement of the tool relative to the auxiliary device in [[the]]--a-- second configuration.

In claim 23 line 7: in the phrase “a well”, the article “a” has been replaced with --the--.

In claim 25: 
The system according to claim 22, further comprising 
a jacket within the main body, configured to at least partially envelope the tool; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/15/22